TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00216-CR


Randall Wynn Blue, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT

NO. B-03-0543-S, HONORABLE BEN WOODWARD, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Randol L. Stout, is ordered to tender a brief in this cause no later than October 20,
2004.  No further extension of time will be granted.
It is ordered September 23, 2004. 

Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish